Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment filed on February 26, 2021, with respect to claims 1-11 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner acknowledges the cancellation of claim 12. Claims 1-11 are now pending in the application. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sharabian et al. (EAEF Publication, ‘Evaluation of an Active Remote Sensor for Monitoring Winter Wheat Growth Status’, hereon Sharabian). 
In reference to clam 1: Sharabian discloses a fertilization map creating method (see Sharabian, Fig. 3, and page 118, abstract) comprising: 
Sharabian, starting page 119, material and method, in page 120, first and second column).  
However, calculating an amount of fertilization of the each area to be fertilized before being seeded would have been the corresponding idea of aggregating each factor in the computation in order to map the fertilization based on the growth rate as shown, like Fig. 3a and 3d, i.e., according to the growth condition of the each area for the each measurement time; and 
Creating a fertilization map showing the amount of fertilization of the each area in the field based on the amount of fertilization (see Sharabian, page 121, Results and discussion, Fig. 3 also highlights fertilizer distribution map). 
With regard to claim 2: Sharabian further discloses that the method comprising: extracting an area having a considerably large difference in the growth condition compared to the each measurement time based on the growth condition of the each area for the each measurement time; and showing the extracted area on the fertilization map (see Sharabian, Fig. 3 shows correlation growth versus nitrogen or protein content). 
With regard to claim 3: Sharabian further discloses that the method comprising: extracting an area having significantly poor growth based on the growth condition of the each area for the each measurement time; and showing the extracted area on the fertilization map (see Sharabian, Fig. 3f, shows that shows the quality of grain yield was directly related to distribution of N fertilizer...) 
In reference to claim 4. Sharabian discloses a fertilization map creating system (see Sharabian, Fig. 3 and page 118, abstract) comprising: 
A growth sensor and a GPS device equipped in a tractor (see Sharabian, Fig. 1, GPS antenna on the tractor);  
A memory that stores (since in Fig. 1, the system also includes a PC, it necessarily includes a memory), as past data, growth data detected by the growth sensor and position data of the tractor detected by the GPS device, a fertilization map being created based on the growth data and the position data stored in the memory, the memory storing the positon position data and the growth data of each position in a field while the tractor drives in the field (see Sharabian, Fig. 3, and page 121, section IV, Results and Discussion) 
A growth condition calculation part that obtains a growth condition of previously set each area in the field based on the growth data of the each position stored in the memory (see Sharabian, Table 1 and page 124, first column).  
However, fertilization amount calculation part that obtains an amount of fertilization of the each area to be fertilized before being seeded would have been the corresponding idea of aggregating each factor in the computation in order to map the fertilization based on the growth rate as shown, like Fig. 3a and 3d, i.e., according to the growth condition of the each area obtained by the growth condition calculation part (see Sharabian, page 126, such as topdressing decisions based on prior growth sensor values) and 
Sharabian, Fig. 3). 
With regard to claim 5. Sharabian further discloses that he growth condition calculation part obtains the growth condition of the each area in the field for each measurement time, the system further comprising a first area extractor that extracts an area having a considerably large difference in the growth condition compared to the each measurement time based on the obtained growth condition for the each measurement time, and wherein the area extracted by the first area extractor is shown on the fertilization map created by the map creating part (see Sharabian, Fig. 3 shows correlation of growth versus nitrogen or/and protein content). 
With regard to claim 6: Sharabian further discloses that the system comprising a second area extractor that extracts an area having significantly poor growth based on the growth condition of the each area obtained by the growth condition calculation part, wherein the area extracted by the second area extractor is shown on the fertilization map (see Sharabian, Fig. 3, shows height variation of the winter wheat under consideration, and page 121, first column, calculation based on reflectance measurements, height of crop and SPAD values, or soil plant analysis development). 
With regard to claim 7: Sharabian further discloses that the system comprising a display part that displays the fertilization map created by the map creating part (see Sharabian, Fig. 3, the map of crop growth). 
In reference to claim 8: Sharabian discloses a fertilization map creating apparatus (see Sharabian, Fig. 1, photograph and schematic drawing showing the apparatus) comprising: 
A memory that stores past growth data of each position in a field as measured by a growth sensor, a fertilization map being created based on the growth data of the each position stored in the memory (see Sharabian, Fig. 1, the system includes a PC, it is necessarily includes a memory, also Fig. 3 shows a fertilization map, that shows correlation of growth versus nitrogen or/and protein content) 
A growth condition calculation part that obtains a growth condition of previously set each area in the field based on the growth data of the each position stored in the memory (see Sharabian, page 119, first column through page 120, including materials and method) 
However, fertilization amount calculation part that obtains an amount of fertilization of the each area to be fertilized before being seeded would have been the corresponding idea of aggregating each factor in the computation in order to map the fertilization based on the growth rate as shown, like Fig. 3a and 3d, i.e., according to the growth condition of the each area obtained by the growth condition calculation part (see Sharabian, page 126, such as topdressing decisions based on prior growth sensor values) and 
A map creating part that creates the fertilization map showing the amount of fertilization of the each area obtained by the fertilization amount calculation part (see Sharabian, Fig. 3). 
With regard to claim 9: Sharabian further discloses that  the growth condition calculation part obtains the growth condition of the each area in the field for each measurement time, the apparatus further comprising a first area extractor that extracts an area having a considerably large difference in the growth condition compared to the each measurement time based on the obtained growth condition for the each measurement time, and wherein the area extracted by the first area extractor is shown on the fertilization map created by the map creating part (see Sharabian, Fig. 3, shows height variation of the winter wheat under consideration, and page 121, first column, calculation based on reflectance measurements, height of crop and SPAD values, or soil plant analysis development). 
With regard to claim 10. Sharabian further discloses that the apparatus comprising a second area extractor that extracts an area having significantly poor growth based on the growth condition of the each area obtained by the growth condition calculation part, wherein the area extracted by the second area extractor is shown on the fertilization map (see Sharabian, Fig. 3, the map with different shaded areas). 
With regard to claim 11: Sharabian further discloses that the apparatus comprising a display part that displays the fertilization map created by the map creating part (see Sharabian, Fig. 3, produced by a display device) 
Response to argument
As noted above, Applicant’s arguments, see amendment filed on February 26, 2021, with respect to claims 1-11 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857